Citation Nr: 0518604	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  03-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) regional office (RO) 
in Waco, Texas, which granted service connection for diabetes 
mellitus, denied service connection for post-traumatic stress 
disorder (PTSD), denied service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus; and denied service connection for impotence as 
secondary to diabetes mellitus.  The veteran filed a Notice 
of Disagreement as to the denial of each of his claims for 
service connection.  The RO subsequently granted service 
connection for impotence as secondary to diabetes mellitus by 
rating decision in January 2005.  The veteran did not appeal 
the rating or effective date assigned for his impotence.  
Consequently, the only issues before the Board are service 
connection for PTSD and hypertension, to include as secondary 
to service connected diabetes mellitus.

The claim of service connection for PTSD is addressed in the 
remand appended to this decision.  The issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for service connection for hypertension, 
to include as secondary to service-connected diabetes 
mellitus, Type II; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  The medical evidence shows no hypertension during service 
or for many years thereafter, the medical and lay evidence 
reflects that the onset of hypertension preceded the onset of 
diabetes mellitus, Type II; the preponderance of the medical 
evidence is against a finding that the veteran's hypertension 
was caused or aggravated by his service-connected diabetes.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, Type II, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in April 2002.  The regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date, but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore 
compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The discussions in the September 
2002 rating decision, the February 2003 Statement of the 
Case (SOC), and the Supplemental Statement of the Case 
(SSOC) in December 2003, June 2004, and January 2005, 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The June 2004 
SSOC informed the veteran of the implementing regulations, 
including that VA would assist him in obtaining government 
or private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, the veteran appealed a September 2002 rating 
decision.  Although a VCAA letter was sent to the veteran in 
July 2002, it did not address the issue of service 
connection for hypertension, to include as secondary to 
diabetes mellitus.  Only after that rating action was 
promulgated, did the RO, in January 2005, provide notice to 
the claimant regarding what information and evidence must be 
submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II, which replaced the opinion in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)), the Court held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  Although 
the RO could have and should have provided the veteran with 
VCAA notice prior to the initial unfavorable decision, the 
Board finds the error to be non-prejudicial in this case.  VA 
obtained all records identified by the appellant and he has 
had the full opportunity to present evidence and argument.  
The veteran indicated in February 2005 that he had no 
additional evidence to furnish and desired to waive the 60-
day due process period.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the January 2005 letter from 
the RO provided to the appellant with all four elements. 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
considered the necessity of a VA medical examination to 
decide the veteran's claim; however, due to the long period 
between service and the onset of hypertension, and because 
there was no competence evidence indicating a possible link 
with diabetes mellitus, the Board found an examination and 
opinion not to be warranted.  38 U.S.C.A. § 5103A(d); Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 



FACTUAL BACKGROUND

Service medical records show the veteran underwent physical 
examinations for pre-induction, separation and for routine 
purposes in September 1965, October 1967, and October 1967, 
respectively.  Blood pressure readings taken for each 
examination were as follows: 134/68, 140/85, and 120/82, 
respectively.  Treatment records do not show any findings 
attributed to hypertension or any psychiatric disorder.  

Post-service medical records show the veteran sought 
treatment primarily at VA medical facilities.  VA outpatient 
records begin in November 1996 and show that the veteran was 
being followed for hypertension every few months as early as 
December 1997.  Treatment notes also show the veteran had 
various prescriptions for blood pressure medication during 
this period, including Felodipine (noted in a March 1998 
entry), and in subsequent notes dated in 1998 and 1999: 
Lasix, Lisinopril, Furosemide, and Verapamil.

Laboratory results indicated a negative urinalysis test in 
May 1998.  Laboratory specimens were taken again in August 
1999 and indicated a glucose of 157, which exceeded the 
reference range of 70-105, and was considered elevated.  A 
clinician noted in January 2000 that the veteran's blood 
sugar was up to 158 and stated that it was "a new finding."  
The clinician indicated that the elevated blood sugar may be 
prednisone induced and the veteran reported that he had 
really increased his sugar intake recently.  A discussion 
ensued concerning the importance of "coming off of his 
sweets" and the plan was to see what his blood sugar was 
during the veteran's next follow-up appointment.  The next 
entry, dated in April 2000, reveals that the clinician 
considered the veteran to be a diabetic back in January and 
the current plan was to continue to follow the veteran's 
blood sugar and consider medication if laboratory results 
continued to be above the 124 to 126 mark.

The veteran testified in a local hearing in July 2003, along 
with his son and ex-wife.  The veteran's testimony indicates 
as follows:  

He was diagnosed with hypertension eight or ten years ago.  
(Transcript (T.) at p. 6)  He was diagnosed with diabetes 
mellitus two and a half years ago.  It was controlled by diet 
at first, but he has started taking medication.  No physician 
has ever told the veteran that there is a link between his 
diabetes and hypertension.  A representative of a veterans 
service organization told him that the two were related.  (T. 
at p. 7) 

The veteran underwent a VA compensation and pension physical 
examination in July 2004 for evaluation of diabetes mellitus.  
The examination report indicates that the age of onset of 
diabetes was about 1995.

LAW AND REGULATIONS

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  To demonstrate a 
chronic disease in service, a combination of manifestations 
must be shown that is sufficient to identify the disease 
entity and there must be sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2004).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).   Service connection for hypertension 
may be presumed when it is manifested to a degree of 10 
percent within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (2004).  In Allen v. Brown, 
7 Vet. App. 439 (1995), the Court defined "disability" in 
the context of secondary service connection as impairment of 
earning capacity, including any additional impairment of 
earning capacity resulting from a service-connected disorder, 
regardless of whether the additional impairment is a separate 
disease or injury that was caused by the service-connected 
disorder.  In other words, it is not necessary that an 
etiological relationship exist between the service-connected 
disorder and the nonservice-connected disorder.  If a 
nonservice-connected disorder is aggravated by a service-
connected disorder, the veteran is entitled to compensation 
for the degree of increased disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  Id. at 448.

When, after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).

ANALYSIS

With regard to direct or presumptive service connection, 
service medical records do not reflect any elevated blood 
pressure readings or other findings that were attributed to 
hypertension.  And there is no evidence of record that 
demonstrates that hypertension manifested itself to a 
compensable degree within one year of service.  The veteran's 
testimony that he was diagnosed with hypertension eight to 
ten years before 2003 is consistent with the lack of relevant 
abnormal findings during active service or within one year of 
separation.  There is no competent evidence of record that 
links hypertension to any incident of or finding recorded 
during service.  

As to the secondary service connection aspect of the claim, 
the medical evidence shows that the onset of the veteran's 
hypertension preceded the onset of his diabetes mellitus.  VA 
treatment records only go back as far as late 1996; however, 
it is clear that the veteran was being followed for 
hypertension as early as December 1997 and was undergoing 
treatment through blood pressure medication as early as 
February 1998.  The veteran's laboratory results show as late 
as May 1998 that the veteran's urinalysis was negative for 
glucose.  VA outpatient records clearly show that the high 
glucose reading from an August 1999 laboratory specimen was 
"a new finding."  And based on that finding, the initial 
diagnosis of diabetes was made.  The VA examiner's statement 
that diabetes had its onset "about 1995" appears to be 
strictly by history, as there is no diagnosis of diabetes or 
findings attributed to that disability in the record prior to 
the August 1999 laboratory work-up.  Absent a specific 
reference to competent evidence in the record, it appears 
that the examiner was merely reporting the history provided 
by the veteran; and in that regard, the Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460-
61 (1993).  

Any assertion of what a physician allegedly told the veteran 
would not constitute competent evidence.  See Franzen v. 
Brown, 9 Vet. App. 235 (1996); see also Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  Nonetheless, it is significant 
that the veteran's testimony indicated that no doctor ever 
told him that a causal link existed between his hypertension 
and his diabetes.  Rather, he based his claim on what a 
layperson told him, which also has no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Moreover, the veteran's own testimony at a personal hearing 
in July 2003 is to the effect that his hypertension was 
diagnosed years prior to the onset of his diabetes.  

In sum, the service and post-service medical records show 
that hypertension was not present in service or for many 
years thereafter and there is no competent evidence that 
suggests a causal relationship between hypertension and 
service.  The medical evidence indicates that the veteran's 
hypertension was present before the onset of the veteran's 
diabetes and there is no competent evidence that shows the 
veteran's diabetes caused or aggravated his hypertension.  In 
view of the foregoing, service connection for hypertension is 
not warranted on a direct incurrence, presumptive or 
secondary basis.  The Board finds that, as the evidence in 
this matter preponderates against the claim, the doctrine of 
reasonable doubt is not applicable.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Accordingly, 
entitlement to service connection for hypertension is not 
warranted.  


ORDER

Service connection for hypertension, to include as secondary 
to service connected diabetes mellitus, Type II, is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorder in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2004); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

The veteran's personnel records do not reveal any awards, 
badges, or citations indicative of combat duty.  However, the 
evidence relating to PTSD indicates that the veteran has a 
current diagnosis, which he and at least one clinician have 
related to his service in Vietnam.  A review of post-service 
medical records indicates that the veteran underwent a 
psychological evaluation in June 2003 for assessment of 
possible PTSD, which included a diagnostic interview as well 
as objective testing (Mississippi Scale).  During the 
interview the veteran indicated that he experienced numerous 
stressors in Vietnam, including nearly being shot while 
pulling guard duty for the engineering brigade and being shot 
at on several occasions during night guard duty.  The 
clinician diagnosed PTSD.

The veteran submitted a stressor statement in August 2002, 
which reported additional stressors during active service.  
Most notably, the veteran referred to a race riot in his 
company area that involved several shots being fired and his 
best friend (W.R.) being wounded by a bayonet.  The veteran 
also submitted a stressor statement in February 2004, which 
named three individuals killed while in Vietnam.  The RO 
sought to confirm the deaths "in-house" through the Vietnam 
Veterans Memorial, which indicated that two of the 
individuals died after the veteran had left the country and 
the third individual did not appear in the Vietnam Veterans 
Memorial.  

A review of the record indicates that no effort was made to 
confirm any of the stressors with the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  In 
particular, no effort was made to confirm the veteran's 
account of a race riot in his company area that resulted in 
gunfire and his best friend being wounded by a bayonet and 
suffering a collapsed lung or the circumstances surrounding 
the deaths of other identified servicemen.  VA had a duty to 
provide a summary of his stressor statements to the USASCRUR 
and ask them to attempt to verify the stressors.  38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2004); M21-1, 
Part VI, Ch. 11.37(F)(4) (VA must "always send an 
inquiry...").  Therefore, on remand, the veteran should be 
asked to provide a more detailed statement of his stressors 
and a summary of that statement, including the pertinent 
information found in the earlier stressor statements of 
record, should be forwarded to USASCRUR.  

Accordingly, the case is REMANDED to the RO for the 
following: 

1.  The RO should request from the 
veteran a comprehensive statement to 
supplement and summarize the 
descriptions of stressors found in his 
PTSD Questionnaire received in August 
2002, hearing testimony from July 2003 
(T. at pp. 2-5), and his VA Form 21-4138 
dated February 10, 2004 with attached 
letter.  Copies of these documents 
should accompany the request.   The 
veteran should be asked to provide to 
the best of his ability any specific 
details to each of the claimed stressful 
events noted in these documents, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved in the events, including their 
first and last names, ranks, units of 
assignment or any other identifying 
detail.  

2.  The RO, after waiting an appropriate 
time period for the veteran to respond, 
should prepare of a summary of his 
stressors using both the information 
provided in reply to the above request 
and the facts found in the earlier 
stressor statements found in the claims 
file.  The RO should forward the summary 
to USASCRUR and ask them to attempt 
verify each claimed stressor.  The 
veteran must be informed of the results 
of the search. 

3.  If and only if a stressor has been 
verified after the foregoing development 
has been completed to the extent 
possible, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination for the purpose of 
determining whether he has PTSD linked to 
service.  The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should be informed of the stressor(s) 
that has been verified.  

Following a review of the relevant 
medical and psychiatric evidence in the 
claims file, obtaining a relevant history 
from the veteran, the mental status 
examination and any tests that are deemed 
necessary, the psychiatrist is asked to 
opine whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether it is at least as likely as not 
(50 percent or more probability) that his 
PTSD is causally linked to a verified in-
service stressor(s).
 
If the psychiatrist cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the opinions provided.

4.  The appellant is advised that failure 
to report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses the question 
of causation that is vital in this claim.  
38 C.F.R. § 3.655 (2004); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  The RO should then readjudicate the 
claim for service connection for post-
traumatic stress disorder.  If the claim 
remains denied, the appellant and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case, and given the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


